Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered September 17, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to counsel was unequivocal, voluntary, and intelligent (see, People v Smith, 92 NY2d 516, 520; People v Slaughter, 78 NY2d 485, 491; People v Sawyer, 57 NY2d 12, 21, cert denied 459 US 1178). The trial court undertook a sufficiently searching inquiry of the defendant to be reasonably certain that the dangers and disadvantages of giving up the fundamental right to counsel were impressed upon him (see, People v Smith, supra, at 520; People v Slaughter, supra, at 491; People v Sawyer, supra, at 21). Further, the trial court apprised the defendant of the risks and dangers of self-representation, and thus properly granted his request to proceed pro se (see, People v Vivenzio, 62 NY2d 775; People v El, 250 AD2d 395).
The defendant’s challenge to the validity of his waiver of the right to a jury trial is unpreserved for appellate review (see, People v Magnano, 77 NY2d 941, affg 158 AD2d 979, cert denied *809502 US 864; People v Garcia, 269 AD2d 464; People v Wheeler, 258 AD2d 542; People v Ospina, 192 AD2d 680). In any event, the written waiver form executed by the defendant and his statements on the record demonstrate that the jury waiver was valid (see, People v Wheeler, supra; People v Ospina, supra).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Krausman and Schmidt, JJ., concur.